Citation Nr: 1028457	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-26 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been received.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Hittman, Law Clerk

INTRODUCTION

The Veteran served on active duty from November 1965 to January 
1967.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a February 2005 rating decision in which the RO denied service 
connection for tinnitus, as well as continued the previous denial 
of service connection for bilateral hearing loss.  The Veteran 
filed a notice of disagreement (NOD) later that month in February 
2005, and the RO issued a statement of the case (SOC) in May 
2006.  The Veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in June 2006.  The RO 
issued a supplemental SOC (SSOC) in August 2007.

A hearing at the RO before a decision review officer (DRO) was 
scheduled for June 2006, but the Veteran cancelled the hearing in 
May 2006.  Also, in his substantive appeal, the Veteran requested 
a hearing before the Board in Washington, DC, but he withdrew his 
request for such as hearing in a June 2007 signed written 
statement.  See 38 C.F.R. § 20.702(e) (2009).

The Board notes that, in the February 2005 rating decision, the 
RO reopened the Veteran's previously denied claim for service 
connection for bilateral hearing loss and denied the claim on the 
merits.  However, regardless of the RO's actions, the Board must 
address the question of whether new and material evidence has 
been received to reopen the claim, because this matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  In other words, the Board is 
required to first consider whether new and material evidence is 
presented before the merits of the claim can be considered.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly-and, given the Board's favorable disposition of the 
petition to reopen the claim for service connection for bilateral 
hearing loss-the Board has characterized the appeal as 
encompassing the first two issues set forth on the title page.

The Board's decision on the Veteran's request to reopen the 
previously denied claim for service connection for hearing loss 
is set forth below.  The claims for service connection for 
bilateral hearing loss and tinnitus, on the merits, are addressed 
in the remand following the order; these matters are being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In an October 1970 rating decision, the Los Angeles RO denied 
service connection for defective hearing; although notified of 
the denial in a letter that same month, the Veteran did not 
initiate an appeal.

3.  Evidence associated with the claims file since the October 
1970 denial of the claim for service connection includes new 
evidence that relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1970 rating decision in which the RO denied 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2009).

2.  As pertinent evidence received since the October 1970 denial 
is new and material, the criteria for reopening the claim for 
service connection for bilateral hearing loss are met.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits.  
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the request to reopen the 
claim for service connection for bilateral hearing loss, the 
Board finds that all notification and development action needed 
to render a fair decision on this aspect of the appeal has been 
accomplished.  

II.	 Petition to Reopen

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Specific to claims for service connection, impaired hearing is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

In an October 1970 rating decision, the RO denied service 
connection for defective hearing.  The pertinent evidence of 
record at the time of the decision consisted of the Veteran's 
service treatment records (STRs), a September 1970 report of VA 
audiometric testing examination dated September 1970, and a VA 
hearing acuity examination dated October 1970.

The Veteran's STRs document bilateral high frequency hearing loss 
at enlistment, but reflect no complaints of hearing loss during 
active duty.  The report of the November 1965 entrance 
examination reflects that audiometric testing revealed the 
following pure tone thresholds, in decibels: at 500 Hertz (Hz), 5 
decibels bilaterally, at 1000 Hz, 15 decibels bilaterally, at 
2000 Hz, 0 decibels in the right ear and 15 decibels in the left 
ear, at 3000 Hz, 25 decibels in the right ear and 40 decibels in 
the left ear, and at 4000 Hz , 40 decibels bilaterally.  This 
record also notes that there was no history of ear trouble.  
Although the Veteran did not undergo audiometric testing at 
separation in January 1967, the Report of Medical History 
reflects that he then also denied a history of ear trouble.  

The report of the September 1970 VA audiological evaluation 
reflect that, on audiometric testing, the Veteran's puretone 
threshold at 500 Hz was 15 decibels in the right ear and 10 
decibels in the left ear, at 1000 Hz was 30 decibels in the right 
ear and 25 decibels in the left ear, at 2000 Hz was 5 decibels in 
the right ear and 10 decibels in the left ear, and at 4000 Hz was 
45 decibels in the right ear and 40 decibels in the left ear.  
The examiner diagnosed "deafness, partial, bilateral, perceptive 
type, limited to tonal drop at 4000 cycles."  

The report of the October 1970 VA hearing acuity examination 
reflects that at 1000 Hz, the Veteran's puretone thresholds were 
20 decibels in the right ear and 15 decibels in the left ear, and 
at 4000 Hz were 40 decibels in the right ear and 35 decibels in 
the left ear.  

The basis for the RO's October 1970 denial of service connection 
for defective hearing was that the contemporaneous VA 
examinations did not establish a hearing defect of greater 
severity than that noted at the time of enlistment (i.e., that 
the Veteran's preexisting hearing loss was not aggravated during 
military service). 

Although notified of the denial in a letter that same month, the 
Veteran did not initiate an appeal of the October 1970 RO 
decision.  See 38 C.F.R. § 20.200.  The RO's October 1970 denial 
of the claim is therefore final as to the evidence then of 
record, and is not subject to revision on the same factual basis.  
See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of the Veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The RO treated the Veteran's September 2004 application for 
compensation and pension as a request to reopen the previously 
denied claim for service connection for a hearing defect.  
Regarding petitions to reopen filed on or after August 29, 2001, 
38 C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decisionmakers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated by 
the regulation cited above, and by judicial case law, "new" 
evidence is that which was not of record at the time of the last 
final disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then of 
record.  This analysis is undertaken by comparing the newly 
received evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is whether it 
is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 3 (1996).  
Here, the last final denial of the claim is the RO's October 1970 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since October 1970 
includes a July 2006 private audiology record.  Following July 
2006 audiometric testing, the private audiologist noted that the 
evaluation revealed a mild to severe sloping sensorineural 
hearing loss bilaterally.  Audiometric testing was performed, but 
the results were displayed in graphic form.  The Board notes 
that, while VA is precluded from applying these graphic results 
to the criteria of 38 C.F.R. § 3.385 to decide the claim on the 
merits (see Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphic 
representations of audiometric data).)  Nonetheless, for purposes 
of determining whether the claim should be reopened, the Board 
notes that the cited results appear to reflect possible hearing 
loss to an extent recognized as a disability for VA purposes, 
pursuant to 38 C.F.R. § 3.385.  Additionally, the audiologist 
opined that the Veteran's hearing loss and tinnitus were just as 
likely as not due to exposure to acoustic trauma incurred during 
service.

As the evidence described above had not previously been 
considered by agency adjudicators, and is not cumulative or 
redundant of evidence previously of record, it is "new."  The 
Board also finds that this evidence is "material" for purposes of 
reopening the claim.  At the time of the October 1970 rating 
decision, there was no evidence suggesting a medical relationship 
between hearing loss and military service.  The July 2006 
audiologist's opinion suggests that the Veteran's current hearing 
loss is related to military service.  This evidence, while not 
necessarily conclusive, relates to an unestablished fact needed 
to establish service connection (i.e., a medical link with 
military service), and thus, raises a reasonable possibility of 
substantiating the claim.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for service connection for bilateral 
hearing loss are met.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection for bilateral hearing loss has been received, to this 
limited extent, the appeal is granted.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims for service connection for bilateral hearing 
loss, on the merits, and for tinnitus, is warranted.

The Veteran asserts that he has current hearing loss and tinnitus 
due to exposure small and large caliber weapons fire while in 
service.  In a May 2005 letter, the Veteran said he experienced 
massive ear hemorrhaging of both eardrums prior to his discharge 
in 1967, which required emergency room admission.  In an August 
2005 letter, the Veteran stated that his ears started ringing 
while on the rifle range in basic training, and were "soundly 
offended" by the live fire he experienced with his tank unit.  
He also said that the problem was compounded by extreme trauma to 
both of his ear drums on the flight home from Germany in January 
1967 (which he said emergency room reports should confirm).  The 
July 2006 private examination report includes a notation that the 
Veteran was in the Army cavalry for 2 years and was responsible 
for operating a scout vehicle to locate enemy forces, which 
resulted in him regularly being exposed to small and large 
caliber weapons fire without hearing protection. 

As discussed above, the STRs document that the Veteran had high 
bilateral high frequency hearing loss at enlistment.  There are 
no further records of any complaints or treatment for the ears, 
to include hearing loss and tinnitus.  Shortly after discharge, 
in 1970, audiometric testing was relatively unchanged.  The 
Veteran also reported that he had ringing in his ears.

A pre-existing injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153;38 C.F.R. § 3.306(a).  The 
underlying disorder, as opposed to the symptoms, must be shown to 
have worsened in order to find aggravation.  See Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).
  
As discussed above, the July 2006 report of private audiometric 
testing suggests that the Veteran has bilateral hearing loss to 
an extent recognized as a disability pursuant to 38 C.F.R. § 
3.385.  Furthermore, although the private audiologist opined that 
the Veteran's hearing loss and tinnitus were service-connected, 
it does not appear that she reviewed and considered the entire 
claims file, to include the report of the Veteran's enlistment 
examination showing pre-existing high frequency hearing loss.  

The Veteran underwent VA audiological evaluation in July 2007.  
In the report, the audiologist noted that the Veteran gave an 
inconsistent description of his tinnitus, describing it as 
constant and then later saying that it "comes and goes."  The 
audiologist further noted that the Veteran gave inconsistent 
responses to speech and puretone tests even after repeated 
instruction, and it does not appear that a puretone threshold 
audiometry examination was ever completed.  In addition, the 
audiologist opined that the Veteran's current hearing loss was 
not caused by his military service, and that she could not 
resolve the tinnitus issue without "resorting to mere 
speculation."  It was also noted that the opinion was based on 
his unchanged hearing loss between his enlistment examination and 
the September 1970 VA examination, and that she did not consider 
the results of the July 2006 private examination because they 
were inconsistent with her findings.  

The Board notes that in August 2007, the Veteran submitted a 
letter complaining about the July 2007 VA examination.  He said 
that after he had difficulty understanding the audiologist's 
instructions, she became rude and uncooperative. 

Under these circumstances, the Board finds that the evidence 
currently of record is insufficient to resolve the claims 
remaining on appeal.  Therefore, the Board finds that further 
examination and medical opinion is needed to resolve these 
claims.  See 38 U.S.C.A. §  5103A(d)(2);38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Hence, the RO should arrange for the Veteran to undergo VA Ear, 
Nose and Throat (ENT) examination (with audiological testing), by 
an appropriate physician, at a VA medical facility. The Veteran 
is hereby advised that failure to report for the scheduled 
examination and/or testing, without good cause, shall result in 
denial of the reopened claim for hearing loss, and may result in 
denial of the claim for service connection for tinnitus (as the 
original claim will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655(b).  Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member.  If the 
Veteran fails to report to the scheduled examination and/or 
testing, the RO should obtain and associate with the claims file 
(a) copy(ies) of the notice(s) of the date and time of the 
appointment(s) sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that the record is complete, the RO should arrange for a 
certified specialist to translate into numerical data the July 
2006 graphical display of private audiometric testing results.

The RO should also obtain and associate with the claims file all 
outstanding pertinent records.  

Given the Veteran's contentions, the Board finds that the RO 
should attempt to obtain any available records of emergency room 
or inpatient treatment in January 1967 at Fort Dix Hospital, New 
Jersey (identified in the Veteran's original July 1970 
compensation and pension application).

Further, to ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO should 
also give the appellant another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's letter to the appellant should explain that he has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year notice 
period).  

Thereafter, the RO should obtain any additional evidence for 
which the appellant provides sufficient information and, if 
necessary, authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should have a certified specialist 
translate the July 2006 graphical display of 
audiometric testing results that have not 
been converted to an appropriate numerical 
form.

2.  The RO should attempt to obtain any 
records of emergency or inpatient treatment 
for the Veteran at Fort Dix Hospital in 
January 1967.  The RO must follow the 
procedures set forth in 38 C.F.R. § 3.159(c) 
with respect to requesting records from 
Federal facilities.  All records/responses 
received should be associated with the claims 
file.    

3.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claims for service connection for 
bilateral hearing loss and tinnitus.  The RO 
should explain the type of evidence that is 
the Veteran's ultimate responsibility to 
submit.

The RO's letter should clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

4.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO should 
notify the Veteran and his representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and describe 
further action to be taken.

5.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO should 
arrange for the Veteran to undergo VA ENT 
examination, by an appropriate physician, at a 
VA medical facility.  The entire claims 
file, to include a complete copy of the 
REMAND, must be made available to the 
physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies (to include 
audiometry and speech discrimination testing) 
should be accomplished (with all results made 
available to the examining physician prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

Based on the results of audiometric testing, 
the physician should specifically indicate, 
with respect to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC test 
of less than 94 percent).  

If hearing loss disability is diagnosed, also 
with respect to each ear, the physician 
should provide an opinion, consistent with 
sound medical judgment, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or greater probability) that 
such disability was aggravated (i.e., 
permanently worsened) beyond the natural 
progression during or as a result of service, 
to particularly include in-service noise 
exposure.

The examiner should also clearly indicate 
whether the Veteran has current tinnitus.  
Then, the examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to service, 
to particularly include in-service noise 
exposure.  

The physician should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

6.  If the Veteran fails to report to the 
scheduled examination and/or testing, the RO 
must obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of the 
date and time of the appointment(s) sent to 
him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

8.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims for service connection.  
If the Veteran fails, without good cause, to 
report to the scheduled examination and/or 
testing, in adjudicating the reopened claim 
for service connection for bilateral hearing 
loss, the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claims for service connection for bilateral 
hearing loss, as well as tinnitus, in light 
of all pertinent evidence and legal 
authority.

9.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them an appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


